Citation Nr: 1823247	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  12-31 340	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania
 
 
THE ISSUE
 
What rating is warranted for posttraumatic stress disorder since May 5, 2008?
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
INTRODUCTION
 
The Veteran served on active duty from October 1966 to November 1969. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. The appeal was initially certified to the Board by the RO in Pittsburgh, Pennsylvania. 
 
In January 2010, a hearing was held at the RO before a Decision Review Officer. 
 
In March 2015, the Board remanded the appeal for additional development. The case has since returned to the Board. 
 
This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 
 
The issue of entitlement to service connection for type 2 diabetes mellitus has been raised by the record. That is, the record shows that the Veteran served in Vietnam and a November 2017 VA record notes a new diagnosis of diabetes. This issue has not, however, been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017).
 
 
FINDING OF FACT
 
Since May 5, 2008, the disability picture related to the Veteran's posttraumatic stress disorder more nearly approximates occupational and social impairment with reduced reliability and productivity. 
 
 
 
 
CONCLUSION OF LAW
 
Since May 5, 2008, the criteria for a 50 percent rating, and no more, for posttraumatic stress disorder are met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017). 
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).
 
Analysis
 
In January 2009, VA granted entitlement to service connection for posttraumatic stress disorder and assigned a 30 percent rating from May 5, 2008. The Veteran disagreed with the evaluation and perfected this appeal. 
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C. § 1155. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 
 
When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.
 
Posttraumatic stress disorder is evaluated pursuant to the General Rating Formula for Mental Disorders. A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9411.
 
A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.
 
A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships. Id.
 
The Veteran underwent a VA examination in May 2008. At that time, he was employed full-time. He denied any interpersonal problems on the job and had not suffered any lost time or decreased productivity due to psychiatric symptoms. The Veteran had never been married and had no children. He reported his longest relationship was for four months. He indicated he was a loner due to low self-esteem and he did not want to inflict his depression on others. The Veteran reported helping to care for his father and he had a couple of good friends that he sees once a year. He had a fairly good relationship with his siblings. He reported going to a bar daily and socializing for at least one hour.  The appellant denied belonging to any social clubs or organizations. He reported a four year history of sobriety in the 1990's, but began drinking again and continued to drink. He took Paxil between 2005 and 2007 but was not currently on any psychiatric medication. The Veteran reported frequently feeling very depressed as if he were "a nothing" and without purpose.  He also reported feelings of depression and chronic anxiety especially around crowds and social situations. He reported trying to keep busy to ward off depression but had lost interest in things he used to enjoy such as sports. The examiner noted there was no impairment in work functioning but some social impairment due to anxiety. Psychological testing indicated a moderate level of depressive symptoms. 
 
On mental status examination, grooming and hygiene were good. Speech was normal and thought process was clear, coherent and goal-directed without evidence of a formal thought disorder or psychosis. The claimant's mood was reported as depressed but affect appeared mostly anxious. Memory and intellect were grossly intact. He reported having an occasional passive death wish but never any active suicidal or homicidal ideation. He denied other inappropriate behavior or psychotic symptoms. He did not have any fear of recurring panic attacks and he denied obsessive thoughts or rituals. Overall judgment and insight were adequate. The diagnosis was posttraumatic stress disorder, mild related to service.  The appellant's alcohol abuse was not found to be secondary to posttraumatic stress disorder. The examiner noted that the Veteran's depression, sleep disturbance and mood instability were worsened by alcohol use. A global assessment of functioning score of 65 was assigned. 
 
In August 2009, the Veteran was admitted to a VA hospital for suicidal ideas. He later denied any suicidal ideation and says he did not remember making that threat. The discharge diagnoses were posttraumatic stress disorder, chronic, mild, and polysubstance withdrawal. Thereafter he completed a residential program for treatment of alcohol and substance abuse. 
 
At the January 2010 hearing, the Veteran testified that since he quit drinking, he no longer went to the bar to socialize. The appellant reported that he experienced anxiety, nervousness and panic attacks that come and go. He also reported sleep problems due to depression as well as nightmares and flashbacks.  
 
The Veteran underwent a VA examination in October 2012. The diagnoses were posttraumatic stress disorder and alcohol dependence, early full remission, not secondary to posttraumatic stress disorder. The examiner indicated that sleep difficulties and mood impairment were likely due to alcohol dependence, and anxiety and intrusive thoughts were likely due to posttraumatic stress disorder. The Veteran denied a current romantic relationship and noted he was "too screwed up" for relationships. He reported that he had retired in 2008 after 40 years with the same company and he did not report any significant issues due to psychiatric symptoms. His current symptoms were reported as a depressed mood, anxiety, chronic sleep impairment and inability to establish and maintain effective relationships. 
 
On mental status examination, the Veteran's hygiene was good and he was alert and oriented, although eye contact was poor. His affect was irritable. Speech was logical, sequential and goal-directed. There were no delusions or hallucinations and no impairment in communication or thought processes. He endorsed "high anxiety" and "sad spells". He reported socializing with his siblings and was independent in the activities of daily living. The appellant reported that he avoided watching war movies or playing combat video games.  He expressed concerns about other people engaging in stolen valor.  [The record verifies that the Veteran in this case served in combat, was wounded in combat, and was decorated for heroism in combat.]  The examiner noted that the frequency and severity of his posttraumatic stress disorder symptoms appeared consistent with those described on previous examination. The examiner opined that in terms of posttraumatic stress disorder, the Veteran was fully employable and could tolerate stress and schedule requirements.  A global assessment of functioning score of 70 was assigned. 
 
The Veteran most recently underwent a VA examination in December 2017. The diagnoses was posttraumatic stress disorder . No other mental disorder was diagnosed. The Veteran reported that he was not married and had not dated since 2012. He did not feel worthy and had a hard time with groups of people. He reported seeing his siblings occasionally and he enjoyed cooking for them. He stopped going to the bars years ago and denied having a social life. The Veteran reported numerous symptoms to include depression, low self-esteem, intrusive memories, nightmares, flashbacks, irritability, difficulty sleeping and loss of interest in activities. He reported that he stopped drinking heavily four years prior due to health concerns. For VA rating purposes, the examiner described the symptoms related to posttraumatic stress disorder  as depressed mood, anxiety, chronic sleep impairment and difficulty establishing and maintaining effective work and social relationships. 
 
On mental status examination, the Veteran was alert and oriented, and his grooming and hygiene were good. The appellant's mood was dysthymic with constricted range of affect and the Veteran expressed frustration and mood lability when discussing combat. There was no evidence of a formal thought disorder or psychosis. Judgment and insight appeared average. The examiner indicated the Veteran exhibited social impairment (interpersonal withdrawal) due to posttraumatic stress disorder but that overall, the level of impairment was comparable to what was indicated in the 2012 examination. 
 
Review of outpatient records throughout the appeal period shows intermittent treatment for posttraumatic stress disorder and despite fluctuations in the Veteran's symptomatology, they generally note continued complaints of anxiety and depression. There was also evidence of a continued struggle with alcohol abuse, which the Veteran relates is a coping mechanism. An April 2012 psychiatry consult notes the Veteran has been showing poor judgment, a short attention span and some fluctuations in mood. A September 2012 record noted poor insight, and a December 2012 record noted a couple incidents where his rage became evident and indicated he was working on anger management. Subsequent records suggest some improvement with less social isolation, to include family gatherings and participating in a local theater production.
 
As discussed, the May 2008 examiner described the Veteran's posttraumatic stress disorder as mild and despite the symptoms recorded in the examination reports, the October 2012 and December 2017 VA examiners summarized the Veteran's level of social and occupational impairment as consistent with a 10 percent rating. Notwithstanding, the evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The symptoms listed under the referenced diagnostic code are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).
 
On review, the Board finds that this combat Veteran's disability picture related to posttraumatic stress disorder more nearly approximates the criteria for a 50 percent rating. That is, the Veteran is shown to have some impairment in judgment and thinking and he exhibits disturbances of motivation and mood, to include frequent depression and anxiety. While evidence of record suggests he has a fairly good relationship with his siblings, he continues to have difficulty establishing any intimate relationships or effective relationships outside of his family. 
 
The criteria for a 70 percent rating have not, however, been met at any time during the appeal period and staged ratings are not warranted. Fenderson. While the Veteran was admitted on one occasion for threats of suicide, he could not remember making that threat and thereafter, he repeatedly denied any suicidal ideation. While he experiences depression, it does not affect his ability to function independently. To the extent he exhibited any impaired impulse control, he was working on anger management. There was no neglect of personal appearance or hygiene. The overall evidence shows the Veteran's posttraumatic stress disorder would not cause significant problems in a work setting and while he has difficulties with relationships, he is not shown to have an inability to establish or maintain any effective relationships.

Evidence of record shows the Veteran was gainfully employed until retirement in 2008. He denied on-the-job difficulties due to posttraumatic stress disorder symptoms and the most recent examiner indicated there was no evidence to suggest that the Veteran would exhibit any worse occupational impairment due to psychiatric symptoms if he were employed today. Accordingly, the Board declines to infer a claim of entitlement to a total disability rating based on individual unemployability. See Rice v. Shinseki, 22 Vet. App. 447 (2009). 
 
 
ORDER
 
For the period since May 5, 2008, entitlement to a 50 percent rating, and no more, for posttraumatic stress disorder is granted, subject to the laws and regulations governing the award of monetary benefits. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


